Title: To James Madison from John Armstrong, 10 January 1810
From: Armstrong, John
To: Madison, James


Dear Sir,Jan. 10 1810.
In the haste in which I now write, I can do no more than acknowlege the receit of your letter by M. fenwick, and renew my request, that a ship of some kind be sent for me so as to reach France, & the port of Havre if possible, from the 1st. to the 15 of April next.
As London is the theatre of the preliminary Negociation on foot between France & England, Mr. Pinkney will keep you advised of it’s progress. Like other attempts of the same kind, it will come to nothing. With the highest respect, I am Sir, Your Most Obedient & ever faithful servt.
John Armstrong
